 
Exhibit 10.4


ESCROW AGREEMENT
 


This Escrow Agreement (the “Agreement”) is entered into as of [Closing Date], by
and among Fortissimo Acquisition Corp., a Delaware corporation (“Parent”),
Justin Booth-Clibborn (the “Stockholders’ Representative”) and American Stock
Transfer & Trust Company (the “Escrow Agent”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings assigned to them in
the Merger Agreement referred to below.
 
WHEREAS, Parent, FAC Acquisition Sub Corp., a New York corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), Psyop, Inc., a New York
corporation (the “Company”), Psyop Services, LLC, a New York limited liability
company, Justin Booth-Clibborn, Hejung Marie Hyon, Justin Lane, Kylie Matulick,
Eben Mears, Robert Todd Mueller, Samuel Selinger, Marco Spier and Christopher
Staves (collectively, the “Stockholders”) and the Stockholders’ Representative
have entered into an Agreement and Plan of Merger and Interests Purchase
Agreement dated January 15, 2008 (the “Merger Agreement”);
 
 
WHEREAS, the Merger Agreement provides that escrow accounts will be established
to secure (i) the indemnification obligations of the Stockholders to Parent
pursuant to Article IX of the Merger Agreement (the “Indemnification Escrow”)
and (ii) the Stock Contingent Consideration that will vest pursuant to the
provisions of Exhibit A of the Merger Agreement (the “Restricted Stock Escrow”);
and
 
WHEREAS, the parties hereto desire to establish the terms and conditions
pursuant to which such escrow account will be established and maintained;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.  Agreement of Company Stockholders. The Stockholders have, by virtue of their
execution of the Merger Agreement, agreed to: (a) the establishment of the
Indemnification Escrow and the Restricted Stock Escrow, (b) the appointment of
the Stockholders’ Representative as their representative for purposes of this
Agreement and as attorney-in-fact and agent for and on behalf of each
Stockholder, and the taking by the Stockholders’ Representative of any and all
actions and the making of any decisions required or permitted to be taken or
made by it under this Agreement and (c) all of the other terms, conditions and
limitations in this Agreement.
 
2.  Escrow.
 
(a)  Indemnification Stock Escrow. On the Closing Date, and simultaneously with
the execution of this Agreement, Parent has deposited with the Escrow Agent, on
behalf of the Stockholders, one or more certificates representing the Stock
Escrow Amount, issued in the name of a nominee appointed by the Stockholders’
Representative. The Escrow Agent hereby acknowledges receipt of such stock
certificate or certificates. The shares deposited with the Escrow Agent pursuant
to the first sentence of this Section 2(a) are referred to herein as the
“Indemnification Escrow Shares.” The Escrow Agent agrees to hold the
Indemnification Escrow Shares in an escrow account (the “Indemnification Escrow
Account”), subject to the terms and conditions of this Agreement. The nominee,
if any, appointed by the Stockholders’ Representative, shall deliver to the
Escrow Agent stock powers executed in blank for use, if necessary, with respect
to the Indemnification Escrow Shares and the Restricted Escrow Shares referred
to below.
 

--------------------------------------------------------------------------------


(b)  Indemnification Escrow Fund. On the Closing Date, and simultaneously with
the execution of this Agreement, Parent has deposited with the Escrow Agent, on
behalf of the Stockholders, by wire transfer or delivery of a check of Parent
payable to the Escrow Agent, the Cash Escrow Amount. The Cash Escrow Amount
shall be $1,014,008. The Escrow Agent hereby acknowledges receipt of such sum.
Such sum, together with any interest earned thereon, is referred to herein as
the “Indemnification Escrow Fund.” The Indemnification Escrow Fund shall be
invested in accordance with Section 5 hereof. The Escrow Agent agrees to hold
the Indemnification Escrow Fund in the Indemnification Escrow Account, subject
to the terms and conditions of this Agreement.
 
(c)  Restricted Stock Escrow. On the Closing Date, and simultaneously with the
execution of this Agreement, Parent has deposited with the Escrow Agent, on
behalf of the Stockholders, one or more certificates representing the Maximum
Revenue Contingent Stock and the Maximum EBITDA Contingent Stock , issued in the
name of a nominee appointed by the Stockholders’ Representative. The Escrow
Agent hereby acknowledges receipt of such stock certificate or certificates. The
shares deposited with the Escrow Agent pursuant to the first sentence of this
Section 2(c) are referred to herein as the “Restricted Escrow Shares,” and
together with the Indemnification Escrow Shares, the “Escrow Shares”. The Escrow
Agent agrees to hold the Restricted Escrow Shares in an escrow account (the
“Restricted Escrow Account”), subject to the terms and conditions of this
Agreement and of the Restricted Stock Agreements.
 
(d)  Dividends, Etc. Any securities distributed in respect of or in exchange for
any of the Escrow Shares, whether by way of stock dividends, stock splits or
otherwise, shall be issued in the name of the nominee appointed by the
Stockholders’ Representative pursuant to Section 2(a), and shall be delivered to
the Escrow Agent, who shall hold such securities in the Indemnification Escrow
Account or the Restricted Escrow Account, as applicable. Such securities shall
be considered Escrow Shares for purposes hereof. Any cash dividends or property
(other than securities) distributed in respect of the Escrow Shares shall
promptly be distributed by Parent to the Stockholders.
 
(e)  Voting of Shares. The Escrow Agent shall not vote any of the Escrow Shares.
The Stockholders’ Representative shall vote the Escrow Shares on behalf of the
Stockholders, in accordance with instructions provided by the Stockholders to
the Stockholders’ Representative.
 
(f)  Transferability. The respective interests of the Stockholders in the Escrow
Shares shall not be assignable or transferable, other than by operation of law.
Notice of any such assignment or transfer by operation of law shall be given to
the Escrow Agent and Parent, and no such assignment or transfer shall be valid
until such notice is given.
 

--------------------------------------------------------------------------------


3.  Distribution of Indemnification Escrow Shares and Indemnification Escrow
Fund.
 
(a)  If Parent or any member of the Parent Indemnified Group claims that he, she
or it is entitled to all or any portion of the Indemnification Escrow Shares or
Indemnification Escrow Fund resulting from any liabilities or amounts owed to
Parent pursuant to Article IX of the Merger Agreement, Parent shall, prior to
5:00 p.m. (New York time) on the business day before the Indemnification Escrow
Shares Termination Date (defined below) or an Indemnification Escrow Fund
Distribution (defined below), give written notice of such claim (a “Claim
Notice”) to the Stockholders’ Representative with a copy to the Escrow Agent.
Each Claim Notice shall state the amount claimed to be owed to Parent or Damages
claimed (the “Claimed Amount”) and the basis for such liability or claim. For
purposes of this Agreement, Parent shall represent the appropriate member of the
Parent Indemnified Group, to the extent applicable. The Claim Notice shall also
specify the number of Indemnification Escrow Shares that Parent has calculated
having a value equal to the full Claimed Amount (as computed pursuant to Section
3(m) below).
 
(b)  Within thirty (30) days of receipt by the Stockholders’ Representative of a
Claim Notice, the Stockholders’ Representative shall provide to the party
providing the Claim Notice (with a copy to the Escrow Agent) a written response
(the “Response Notice”) in which the Stockholders’ Representative shall either:
(i) agree that (1) the number of Indemnification Escrow Shares stated by Parent
in the Claim Notice as having a value equal to the full Claimed Amount or (2) a
portion of the Indemnification Escrow Fund equal to the full Claimed Amount, as
applicable, may be released from escrow to Parent, (ii) agree that (1) the
number of Indemnification Escrow Shares stated by Parent in the Claim Notice as
having a value equal to part, but not all, of the Claimed Amount, or (2) a
portion of the Indemnification Escrow Fund equal to part, but not all, of the
Claimed Amount, may be released from escrow to Parent, or (iii) contest that any
or all of the Indemnification Escrow Shares or Indemnification Escrow Fund, as
applicable, may be released from the escrow to Parent. The Escrow Agent must
receive the Response Notice by 5:00 p.m. (New York time) on the thirtieth (30th)
day after the Claim Notice had been received. The Escrow Agent shall not honor
the notice after such time. If no Response Notice is delivered to, and received
by the Escrow Agent within such thirty (30) day period, the Stockholders’
Representative shall be deemed to have agreed that (x) the Indemnification
Escrow Shares having a value equal to all of the Claimed Amount, and/or (y) the
portion of the Indemnification Escrow Fund equal to all of the Claimed Amount,
may be released to Parent from escrow. Notwithstanding any terms of this
Agreement to the contrary, no Claim Notice or Response Notice shall be deemed to
have been delivered to the Escrow Agent until it is actually received by the
Escrow Agent at the address set forth in Section 11(e) hereof.
 
(c)  If the Stockholders’ Representative agrees (or is deemed to have agreed)
that (i) the number of Indemnification Escrow Shares stated by Parent in the
Claim Notice as having a value equal to all of the Claimed Amount or (ii) a
portion of the Indemnification Escrow Fund equal to all of the Claimed Amount,
as applicable, may be released from escrow to Parent, the Escrow Agent shall
promptly thereafter distribute to Parent such number of Indemnification Escrow
Shares having a value equal to the Claimed Amount (or such lesser number of
Indemnification Escrow Shares as are then held in escrow) or the portion of the
Indemnification Escrow Fund having a value equal to the Claimed Amount (or such
lesser amount of the Indemnification Escrow Fund then held in escrow), in each
case as applicable. Escrow Agent shall not be responsible for calculating any
such amounts and shall be entitled to rely on written instructions by Parent, a
copy of which shall be provided to the Stockholders’ Representative.
 

--------------------------------------------------------------------------------


(d)  If the Stockholders’ Representative agrees that (i) the number of
Indemnification Escrow Shares stated by Parent in the Claim Notice as having a
value equal to part, but not all, of the Claimed Amount or (ii) a portion of the
Indemnification Escrow Fund equal to part, but not all, of the Claimed Amount,
as applicable (the “Partial Agreed Amounts”) may be released from the escrow to
Parent, the Escrow Agent promptly shall distribute to Parent such number of
Indemnification Escrow Shares (or such lesser number of Indemnification Escrow
Shares as is then held in escrow) or the portion of the Indemnification Escrow
Fund having a value equal to the sum of all Partial Agreed Amounts (or such
lesser amount of the Indemnification Escrow Fund then held in escrow), as
applicable, per a written instruction signed by Parent pursuant to Section 3(e),
with a copy delivered to the Stockholders’ Representative.
 
(e)  If the Stockholders’ Representative contests the release of (i) the
Indemnification Escrow Shares having a value equal to all or part of the Claimed
Amount or (ii) the portion of the Indemnification Escrow Fund equal to all or
part of the Claimed Amount (the “Contested Amount”), the Stockholders’
Representative and Parent shall attempt promptly and in good faith to agree upon
the rights of the parties with respect to the Contested Amount. If the parties
should so agree, a memorandum setting forth such agreement shall be prepared and
signed by both parties and delivered to the Escrow Agent and, if such agreement
provides that all or a portion of the Contested Amount is to be paid to a member
of the Parent Indemnified Group, the Escrow Agent shall promptly distribute to
Parent from the escrow (i) an amount of Indemnification Escrow Shares having a
value equal to the amount so agreed or (ii) a portion of the Indemnification
Escrow Fund equal to the amount so agreed. If no such agreement can be reached
within 15 days, the matter shall be settled by binding arbitration in New York
City, New York. Notwithstanding the foregoing, the parties may defer arbitration
to a mutually agreeable later date. All claims shall be settled by a single
arbitrator mutually agreeable to Parent and the Stockholders’ Representative, or
if they cannot agree on a single arbitrator in 20 days, by three arbitrators, in
accordance with the Commercial Arbitration Rules then in effect of the American
Arbitration Association. One of such arbitrators shall be chosen by Parent, one
shall be chosen by the Stockholders’ Representative and the third shall be
chosen by the first two arbitrators selected pursuant to this sentence. The
Party against whom an award is entered shall pay the costs of arbitration and
the other Party’s reasonable out of pocket costs and expenses, including without
limitation, reasonable attorney’s fees. The arbitrator’s decision shall relate
solely to whether Parent is entitled to receive the Contested Amount (or a
portion thereof) pursuant to the applicable terms of the Merger Agreement and
this Agreement. The final decision of the arbitrator, or a majority of the
arbitrators in the case of three arbitrators, shall be furnished to the
Stockholders’ Representative and Parent in writing and shall constitute a
conclusive determination of the issue in question, binding upon the
Stockholders, the Parent and the Parent Indemnified Group, and shall not be
contested by any of them. Such decision may be used in a court of law only for
the purpose of seeking enforcement of the arbitrator’s award. Either the
Stockholders’ Representative or the Parent may deliver a memorandum to the
Escrow Agent setting forth such arbitrator’s decision in accordance with the
second sentence of this paragraph. The parties hereto agree that all arbitration
proceedings conducted pursuant to this Agreement shall be held confidential. In
no event shall the Escrow Agent be a party to any arbitration proceeding.
 

--------------------------------------------------------------------------------


(f)  After delivery of a Response Notice that a portion of the Claimed Amount is
contested by the Stockholders’ Representative, the Escrow Agent shall continue
to hold in escrow either (x) an amount of Indemnification Escrow Shares having a
value sufficient to cover the Contested Amount (up to the amount of
Indemnification Escrow Shares then available in escrow) or (y) a portion of the
Indemnification Escrow Fund equal to the Contested Amount (up to the amount of
Indemnification Escrow Fund then available in escrow) notwithstanding the
occurrence of the Indemnification Escrow Shares Termination Date or an
Indemnification Escrow Fund Distribution, until (i) delivery of a copy of a
settlement agreement executed by a Parent and the Stockholders’ Representative
setting forth instructions to the Escrow Agent as to the release of
Indemnification Escrow Shares or portion of the Indemnification Escrow Fund, as
applicable, that shall be made with respect to the Contested Amount or (ii)
delivery of a copy of the final award of the arbitrator, or a majority of the
arbitrators in the case of three arbitrators, and the memo referenced in the
last sentence of the preceding paragraph setting forth instructions to the
Escrow Agent as to the release of the Indemnification Escrow Shares or portion
of the Indemnification Escrow Fund, as applicable, that shall be made with
respect to the Contested Amount. The Escrow Agent shall thereupon release the
Indemnification Escrow Shares or portion of the Indemnification Escrow Fund from
escrow (up to the amount of Indemnification Escrow Shares or Indemnification
Escrow Fund then available in escrow) in accordance with such agreement or
instructions.
 
(g)  Notwithstanding the foregoing, if on the Indemnification Escrow Shares
Termination Date or an Indemnification Escrow Fund Distribution, Parent has
previously given any Claim Notices that have not then been resolved, the Escrow
Agent shall retain in escrow either (i) an amount of Indemnification Escrow
Shares having a value equal to the aggregate Claimed Amount covered by all such
Claim Notices that have not then been resolved and/or (ii) a portion of the
Indemnification Escrow Fund equal to the aggregate Claimed Amount covered by all
such Claim Notices that have not then been resolved, as applicable. Any
Indemnification Escrow Shares or portion of the Indemnification Escrow Fund
retained in escrow pursuant to this Section 3(g) shall be disbursed to the
relevant Stockholders in accordance with the terms of the resolution of any
claims relating to any of the Indemnification Escrow Shares or portion of the
Indemnification Escrow Fund retained hereunder.
 
(h)  Escrow Agent shall also be allowed to disburse Indemnification Escrow Funds
or Indemnification Escrow Shares upon any joint written instructions signed by
the Stockholders’ Representative and Parent.
 
(i)  Distribution Following Indemnification Escrow Shares Termination Date.
Subject to the provisions of Section 3(f) above, on the one year anniversary of
the Closing Date (the “Indemnification Escrow Shares Termination Date”), the
Escrow Agent shall distribute to the Stockholders’ Representative, on behalf of
the Stockholders, all of the Indemnification Escrow Shares then held in escrow
pursuant to Section 3(k) pursuant to written instruction by Parent and the
Stockholders’ Representative which clearly states how many shares to send to the
Stockholders’ Representative. Escrow Agent shall have no duty to determine the
distribution on the Escrow Termination Date and shall be entitled to rely upon
any calculations set forth in written instruction by Parent and the
Stockholders’ Representative. The Stockholders’ Representative shall distribute
any Escrow Shares delivered to him in accordance with the provisions of Section
3(k) below.
 

--------------------------------------------------------------------------------


(j)  Disbursements from Escrow Fund. Except for any disbursements pursuant to
the preceding provisions of this Section 3, subject to the provisions of Section
3(f) above, Parent and the Stockholders’ Representative shall jointly instruct
the Escrow Agent to disburse amounts from the Indemnification Escrow Fund (an
“Indemnification Escrow Fund Distribution”) within five business days after the
one year anniversary of the Closing Date (the “Termination Date”).
 
(k)  Method of Indemnification Escrow Share Distribution. Any distribution of
all or a portion of the Indemnification Escrow Shares to the Stockholders’
Representative, on behalf of the Stockholders, shall be made by delivery to the
Stockholders’ Representative of stock certificates issued in the name of the
Stockholders covering such percentage of the Indemnification Escrow Shares being
distributed as is calculated in accordance with the percentages set forth
opposite such Stockholders’ respective names on Attachment A hereto. The Escrow
Agent shall have no responsibility for the shares when the Indemnification
Escrow Shares are no longer in the Escrow Agent’s possession in accordance with
this Agreement. Distributions to the Stockholders shall be made by the Escrow
Agent to the Stockholders’ Representative pursuant to a written instruction by
Parent and Stockholders’ Representative, following which the Stockholders’
Representative shall distribute stock certificates to the Stockholders at their
respective addresses shown on Attachment A (or such other address as may be
provided in writing to the Escrow Agent by any such Stockholder). No fractional
Indemnification Escrow Shares shall be distributed to Stockholders pursuant to
this Agreement. Instead, the number of shares that each Stockholder shall
receive shall be rounded up or down to the nearest whole number (provided that
the Stockholders’ Representative shall have the authority to effect such
rounding in such a manner that the total number of whole Indemnification Escrow
Shares to be distributed equals the number of Indemnification Escrow Shares then
being distributed).
 
(l)  Method of Indemnification Escrow Fund Disbursement. Any disbursement of all
or a portion of the Indemnification Escrow Fund to the Stockholders shall be
made in accordance with the percentages set forth opposite such holders’
respective names on Attachment A hereto. Disbursements to the Stockholders shall
be made by the Escrow Agent to the Stockholders’ Representative for distribution
to the Stockholders at their respective addresses shown on Attachment A (or such
other address as may be provided in writing to the Escrow Agent by any such
holder).
 
(m)  Valuation of Indemnification Escrow Shares. For purposes of this Agreement,
the “value” of any Indemnification Escrow Shares shall be deemed to have a value
equal to the average of the closing stock price of a share of Parent Common
Stock on the OTC Bulletin Board as reported by Bloomberg L.P., Reuters Group
plc, The Thomson Corporation or a similar stock market reporting service as may
reasonably be selected by the Parent, for the thirty trading days preceding the
date that is two business days prior to the Closing Date (subject to equitable
adjustment in the event of any stock split, stock dividend, reverse stock split
or similar event affecting the common stock of Parent since the Closing),
multiplied by the number of such Indemnification Escrow Shares.
 

--------------------------------------------------------------------------------


(n)  Failure to Execute Instruction. Any dispute arising from the failure or
refusal of a party to execute a joint instruction or notice required to be
executed by such party pursuant to this Agreement for delivery to the Escrow
Agent shall be resolved by arbitration in accordance with the provisions of
Section 3(e).
 
4.  Investment of Indemnification Escrow Fund.
 
(a)   Permitted Investments. Any monies held in the Indemnification Escrow Fund
shall be invested by the Escrow Agent, to the extent permitted by law and as
directed by the Stockholders’ Representative, in (i) obligations issued or
guaranteed by the United States of America or any agency or instrumentality
thereof, (ii) obligations (including certificates of deposit and bankers’
acceptances) of domestic commercial banks which at the date of their last public
reporting had total assets in excess of $500,000,000, (iii) commercial paper
rated at least A-1 or P-1 or, if not rated, issued by companies having
outstanding debt rated at least AA or Aa and (iv) money market mutual funds
invested exclusively in some or all of the securities described in the foregoing
clauses (i), (ii) and (iii). Absent receipt of specific written investment
instructions from the Stockholders’ Representative, the Escrow Agent shall have
no obligation or duty to invest (or otherwise pay interest on) the
Indemnification Escrow Fund. The Escrow Agent shall have no liability for any
investment losses, including without limitation any market loss on any
investment liquidated prior to maturity in order to make a payment required
hereunder.
 
(b)  Tax Reporting. Unless, until and to the extent distributed to the
Stockholders or to Parent in accordance with this Agreement, (i) the amounts in
the Indemnification Escrow Fund and all interest and other income thereon at all
times are and shall be the exclusive property of the Stockholders and shall be
reported as such for all tax reporting purposes and (ii) the Escrow Shares shall
be the exclusive property of the Stockholders and shall be reported as such for
all tax reporting purposes. Escrow Agent has no ownership interest in the
Indemnification Escrow Fund or the Escrow Shares but is serving as escrow holder
having only possession thereof. Any payments from the escrow shall be subject to
withholding laws and regulations then in force with respect to United States
taxes. The parties hereto will provide the Escrow Agent with appropriate W-9 or
W-8 forms or other appropriate tax certifications, as necessary, including that
the Stockholders’ Representative will provide such appropriate forms from the
Stockholders. This Section 4(b) shall survive notwithstanding any termination of
this Agreement or the resignation of Escrow Agent.
 
5.  Distribution of Restricted Escrow Shares.
 
(a)  The Escrow Agent shall distribute to the Stockholders’ Representative on
behalf of and for the account of the Stockholders the shares of Maximum Revenue
Contingent Stock and the Maximum EBITDA Contingent Stock that have vested for
the applicable Annual Contingent Consideration Period on the applicable
Contingent Consideration Payment Date.
 

--------------------------------------------------------------------------------


(b)  Any distribution of such shares of Maximum Revenue Contingent Stock and
Maximum EBITDA Contingent Stock to the Stockholders’ Representative, on behalf
of the Stockholders, shall be made by delivery of a stock certificates issued in
the name of each of the Stockholders covering the number of shares of Parent
Common Stock equal to each Stockholder’s shares of Maximum Revenue Contingent
Stock and Maximum EBITDA Contingent Stock that have vested for the applicable
Annual Contingent Consideration Period. The Escrow Agent shall have no
responsibility for the shares when the Restricted Escrow Shares are no longer in
the Escrow Agent’s possession. Distributions to the Stockholders shall be made
by the Escrow Agent to the Stockholders’ Representative pursuant to a written
instruction by Parent and Stockholders’ Representative, following which the
Stockholders’ Representative shall distribute stock certificates to the
Stockholders at their respective addresses shown on Attachment A (or such other
address as may be provided in writing to the Escrow Agent by any such
Stockholder). No fractional Restricted Escrow Shares shall be distributed to
Stockholders pursuant to this Agreement. Instead, the number of shares that each
Stockholder shall receive shall be rounded up or down to the nearest whole
number (provided that the Stockholders’ Representative shall have the authority
to effect such rounding in such a manner that the total number of whole
Restricted Escrow Shares to be distributed equals the number of Restricted
Escrow Shares then being distributed).
 
(c)  Forfeiture Following Annual Contingent Consideration Periods.  Pursuant to
Exhibit A of the Merger Agreement and Section 2 of the Restricted Stock
Agreements, dated as of ______, 2008, between Parent and each of the
Stockholders (the “Restricted Stock Agreements”), the shares of Maximum Revenue
Contingent Stock and the Maximum EBITDA Contingent Stock that have not vested
pursuant to the Merger Agreement for an Annual Contingent Consideration Period
shall be forfeited automatically and immediately to Parent on the applicable
Contingent Consideration Payment Date without the payment of any consideration
to the Stockholders. The Escrow Agent shall distribute to Parent such unvested
shares of Maximum Revenue Contingent Stock and Maximum EBITDA Contingent Stock
on the applicable Contingent Consideration Payment Date.
 
(d)  Forfeiture Following Termination of Employment. In the event that a
Stockholder ceases to be employed by Fortissimo at any time prior to the last
day of the applicable Annual Contingent Consideration Period for a reason that
requires forfeiture of shares of Maximum Revenue Contingent Stock and Maximum
EBITDA Contingent Stock pursuant to such Stockholder’s Restricted Stock
Agreement and Exhibit A of the Merger Agreement, all shares of Maximum Revenue
Contingent Stock and Maximum EBITDA Contingent Stock issued to the Stockholder
and not vested pursuant to the Merger Agreement shall be forfeited automatically
and immediately and shall be reallocated among the remaining Stockholders in
accordance with Section 2(b) of Exhibit A to the Merger Agreement. Any such
reallocated shares of Maximum Revenue Contingent Stock and the Maximum EBITDA
Contingent Stock that vest with respect to an Annual Contingent Consideration
Period occurring after such reallocation, shall be distributed by the Escrow
Agent to the Stockholders’ Representative on behalf of and for the account of
the Stockholders in accordance with Sections 2(a) and 2(b) above as soon as
practicable after the applicable Contingent Consideration Payment Date, as set
forth in a joint written instruction executed by the Parent and the
Stockholders’ Representative. Any dispute arising from the failure or refusal of
a party to execute such joint instruction shall be resolved by arbitration in
accordance with the provisions of Section 3(e).
 

--------------------------------------------------------------------------------


6.  Fees and Expenses of Escrow Agent. Parent, on the one hand, and the
Stockholders, on the other hand, shall each (a) pay one-half of the fees of the
Escrow Agent for the services to be rendered by the Escrow Agent hereunder,
which are set forth on Attachment B hereto, and (b) reimburse the Escrow Agent
for one-half of its reasonable expenses (including reasonable attorney’s fees
and expenses) incurred in connection with the performance of its duties under
this Agreement.
 
7.  Limitation of Escrow Agent’s Liability.
 
(a)  Limitation on Liability. The Escrow Agent undertakes to perform only such
duties as expressly set forth herein and no duties shall be implied. The Escrow
Agent shall incur no liability with respect to any action taken or suffered by
it in reliance upon any notice, direction, instruction, consent, statement or
other documents believed by it to be genuine and duly authorized, nor for other
action or inaction except its own willful misconduct or gross negligence. The
Escrow Agent shall not be responsible for the validity or sufficiency of this
Agreement or any other agreement referred to herein. In all questions arising
under the Agreement, the Escrow Agent may rely on the advice of counsel, and the
Escrow Agent shall not be liable to anyone for anything done, omitted or
suffered in good faith by the Escrow Agent based on such advice. The Escrow
Agent shall not be required to take any action hereunder involving any expense
unless the payment of such expense is made or provided for in a manner
reasonably satisfactory to it. In no event shall the Escrow Agent be liable for
indirect, punitive, special or consequential damages.
 
(b)  Indemnification. Parent and the Stockholders jointly and severally, each
agree to indemnify the Escrow Agent and its directors, officers, agents and
employees (the “Indemnitees”), and hold it harmless against, any loss, liability
or expense (including the fees and expenses of in-house or outside counsel)
arising out of or in connection with (i) the Escrow Agent’s execution and
performance of this Agreement, except in the case of any Indemnitee to the
extent that such loss, liability or expense is due to gross negligence or
willful misconduct on the part of Escrow Agent, arising out of or in connection
with its carrying out of its duties hereunder.
 
8.  Liability and Authority of Stockholders’ Representative; Successors and
Assignees.
 
(a)  Limitation on Liability. The Stockholders’ Representative shall incur no
liability to the Stockholders with respect to any action taken or suffered by it
in reliance upon any notice, direction, instruction, consent, statement or other
documents believed by them to be genuinely and duly authorized, nor for other
action or inaction except its own willful misconduct or gross negligence. The
Stockholders’ Representative may, in all questions arising under the Agreement,
rely on the advice of counsel and the Stockholders’ Representative shall not be
liable to the Stockholders for anything done, omitted or suffered in good faith
by the Stockholders’ Representative based on such advice.
 
(b)  Successor Stockholders’ Representative. In the event of the death or
permanent disability of the Stockholders’ Representative, or his or her
resignation or removal as an Stockholders’ Representative, a successor
Stockholders’ Representative shall be elected by a majority vote of the
Stockholders, with each such Stockholder (or his, her or its successors or
assigns) to be given a vote equal to the number of votes represented by the
shares of stock of the Company held by such Stockholder immediately prior to the
effective time of the Subsidiary Merger. The successor Stockholders’
Representative shall have all of the power, authority, rights and privileges
conferred by this Agreement upon the original Stockholders’ Representative, and
the term “Stockholders’ Representative” as used herein shall be deemed to
include successor Stockholders’ Representative.
 

--------------------------------------------------------------------------------


(c)  Power and Authority. The Stockholders’ Representative shall have full power
and authority to represent the Stockholders, and its successors, with respect to
all matters arising under this Agreement and all actions taken by the
Stockholders’ Representative hereunder shall be binding upon the Stockholders,
and its successors, as if expressly confirmed and ratified in writing by each of
them. Without limiting the generality of the foregoing, the Stockholders’
Representative, acting by a majority thereof, shall have full power and
authority to interpret all of the terms and provisions of this Agreement, to
compromise any claims asserted hereunder and to authorize any release of the
Escrow Shares to be made with respect thereto, on behalf of the Stockholders and
their successors. All actions to be taken by the Stockholders’ Representative
hereunder shall be evidenced by, and taken upon, the written direction of a
majority thereof.
 
(d)  Reliance by Escrow Agent. The Escrow Agent may rely on the Stockholders’
Representative as the exclusive agent of the Stockholders under this Agreement
and shall incur no liability to any party with respect to any action taken or
suffered by it in reliance thereon.
 
9.  Termination. This Agreement shall terminate upon the distribution by the
Escrow Agent of all of the Escrow Shares and the Indemnification Escrow Fund in
accordance with this Agreement; provided that the provisions of Sections 7 and 8
shall survive such termination.
 
10.  Successor Escrow Agent. In the event the Escrow Agent becomes unavailable
or unwilling to continue in its capacity herewith, the Escrow Agent may resign
and be discharged from its duties or obligations hereunder by delivering a
resignation to the parties to this Escrow Agreement, not less than 60 days prior
to the date when such resignation shall take effect. Parent may appoint a
successor Escrow Agent without the consent of the Stockholders’ Representative
so long as such successor is a bank with assets of at least $500 million, and
may appoint any other successor Escrow Agent with the consent of the
Stockholders’ Representative, which shall not be unreasonably withheld. If,
within such notice period, Parent provides to the Escrow Agent written
instructions with respect to the appointment of a successor Escrow Agent and
directions for the transfer of any Escrow Shares then held by the Escrow Agent
to such successor, the Escrow Agent shall act in accordance with such
instructions and promptly transfer such Escrow Shares to such designated
successor. If no successor Escrow Agent is named as provided in this Section 10
prior to the date on which the resignation of the Escrow Agent is to properly
take effect, the Escrow Agent may apply to a court of competent jurisdiction for
appointment of a successor Escrow Agent.
 

--------------------------------------------------------------------------------


11.  General.
 
(a)  Entire Agreement. Except for those provisions of the Merger Agreement and
the Restricted Stock Agreements referenced herein, this Agreement constitutes
the entire agreement among the parties and supersedes any prior understandings,
agreements or representations by or among the parties, written or oral, with
respect to the subject matter hereof.
 
(b)  Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties named herein and their respective successors and
permitted assigns.
 
(c)  Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.
 
(d)  Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(e)  Notices. All notices, instructions and other communications hereunder shall
be in writing. Any notice, instruction or other communication hereunder shall be
deemed duly delivered four business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent for next business day delivery via a reputable nationwide
overnight courier service, in each case to the intended recipient as set forth
below:
 
If to Parent, to:
 
Fortissimo Acquisition Corp.
14 Hamelacha Street
Park Afek PO Box 11704
Rosh Haayin 48091 ISRAEL
Attention: Marc S. Lesnick
Telephone: 011-972-3-915-7466 

   
Facsimile: 011-972-3-915-7411

E-mail: marc@ffcapital.com


with a copy (which shall not constitute notice) to:
 
Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
New York, New York 10022
Attention: Brian B. Margolis, Esq.

   
Telephone: (212) 230-8800

   
Facsimile: (212) 230-8888

E-mail: brian.margolis@wilmerhale.com
 

--------------------------------------------------------------------------------


 
If to the Stockholders’ Representative:
 
Justin Booth-Clibborn
124 Rivington Street
New York, New York 10002
Telephone: (212) 533-9055
Facsimile: (212) 533-9112
E-mail: justin@psyop.tv


If to the Escrow Agent:
 
American Stock Transfer & Trust Company
59 Maiden Lane
New York, New York 10038
Attention: Herbert J. Lemmer

   
Telephone: (718) 921-8209

   
Facsimile: (718) 331-1852

E-mail: hlemmer@amstock.com
 
Any party may give any notice, instruction or other communication hereunder
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail or electronic mail), but no such notice,
instruction or other communication shall be deemed to have been duly given
unless and until it actually is received by the party to whom it is intended.
Any party may change the address to which notices, instructions, or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section.
 
(f)  Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without giving
effect to any conflicts of laws principles thereof directing the application of
any law other than that of the State of New York.
 
(g)  Amendments and Waivers. This Agreement may be amended only with the written
consent of Parent, the Escrow Agent and the Stockholders’ Representative. No
waiver of any right or remedy hereunder shall be valid unless the same shall be
in writing and signed by the party giving such waiver. No waiver by any party
with respect to any condition, default or breach of covenant hereunder shall be
deemed to extend to any prior or subsequent condition, default or breach of
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
 
(h)  Submission to Jurisdiction. Subject to the provisions of Section 3, courts
within the State of New York, County of New York or the United States District
Court for the Southern District of New York will have jurisdiction over all
disputes between the parties hereto arising out of or relating to this agreement
and the agreements, instruments and documents contemplated hereby. The parties
hereby consent to and agree to submit to the jurisdiction of such courts. Each
of the parties hereto waives, and agrees not to assert in any such dispute, to
the fullest extent permitted by applicable law, any claim that (i) such party is
not personally subject to the jurisdiction of such courts, (ii) such party and
such party’s property is immune from any legal process issued by such courts or
(iii) any litigation commenced in such courts is brought in an inconvenient
forum.
 

--------------------------------------------------------------------------------


(i)  Waiver of Jury Trial. Each party hereto hereby irrevocably waives all right
to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any transaction or
agreement contemplated hereby or the actions of any party hereto in the
negotiation, administration, performance or enforcement hereof.
 
(j)  Security Procedures. In the event funds transfer instructions are given,
whether in writing, by facsimile or otherwise, the Escrow Agent is authorized to
seek confirmation of such instructions by telephone call-back to the person or
persons designated on Schedule 1 hereto, and the Escrow Agent may rely upon the
confirmation of anyone purporting to be the person or persons so designated. The
persons and telephone numbers for call-backs may be changed only in a writing
actually received and acknowledged by the Escrow Agent. The Escrow Agent and the
beneficiary’s bank in any funds transfer may rely solely upon any account
numbers or similar identifying numbers provided by the Stockholders’
Representative or Parent to identify (i) the beneficiary, (ii) the beneficiary’s
bank, or (iii) an intermediary bank. The Escrow Agent may apply any of the
escrowed funds for any payment order it executes using any such identifying
number, even when its use may result in a person other than the beneficiary
being paid, or the transfer of funds to a bank other than the beneficiary’s bank
or an intermediary bank designated. The parties to this Escrow Agreement
acknowledge that these security procedures are commercially reasonable.
 


[Remainder of this page intentionally blank]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 


 
FORTISSIMO ACQUISITION CORP.
 
By: _______________________________________
 
__________________________________________
 
Justin Booth-Clibborn
 
AMERICAN STOCK TRANSFER & TRUST COMPANY
 


By: ________________________________________


 

--------------------------------------------------------------------------------

